NORTHCUTT V. METCALF



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-245-CV





LELA NORTHCUTT AND 	APPELLANTS

BOBBY NORTHCUTT	



V.



ROGER METCALF, ROY METCALF	APPELLEES

AND CARAVAN OF DREAMS, INC.	



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants have filed a motion to dismiss this appeal, stating that the order they seek to appeal—a summary judgment in favor of Appellee Caravan of Dreams, Inc.— was only a partial, interlocutory summary judgment, and did not dispose of Appellants’ claims against Roger Metcalf or Roy Metcalf.  Therefore, Appellants assert that because no final judgment or severance have been signed by the trial court, this court lacks jurisdiction over this appeal.  We agree.  Accordingly, we grant Appellants’ motion to dismiss for want of jurisdiction.  Appellants shall pay all costs of this appeal, for which let execution issue.
(footnote: 2) 

PER CURIAM

PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: September 25, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.


2: We note that on August 25, 2003 and September 9, 2003, we notified Appellants, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid. 
 See
 
Tex. R. App. P. 
42.3(c); 
July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of Appeals,”
 reprinted in
 
Appendix to the Texas Rules of Appellate Procedure
 (Vernon 2003).
  Appellants have still not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).